March 28, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           LISA SMALLEY, Appellant

NO. 14-11-00787-CV                           V.

 ERIC C. SMALLEY, INDEPENDENT ADMINISTRATOR OF THE ESTATE
         OF JOHN HUBERT SMALLEY, III, DECEASED, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee, Eric C.
Smalley, Independent Administrator of the Estate of John Hubert Smalley, III,
Deceased, signed, August 4, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant, Lisa Smalley to
pay all costs incurred in this appeal. We further order this decision certified below
for observance.